DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 15, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1 – 3, and 5 – 23 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

In interpreting the currently amended claims, in light of the specification as well as arguments presented in the response to the Office Actions, the Examiner finds the claimed invention to be patentably distinct from the prior arts of records. 

	KIM discloses “receiving a data message for a particular tenant logical network at the gateway device; executing a set of processing stages to process the data message, the set of processing stages comprising a processing stage for a particular tenant logical router of the particular tenant logical network” as the HFE (hardware forwarding element) receiving data packet, and determines whether an ACL rule with a digest is attached in the packet (paragraphs [0122] – [0123]). While KIM discloses “as part of the processing stage for the particular tenant logical router, using a QoS data structure specific to the particular tenant logical router to determine whether to allow the data message” as the HFE determines whether to allow or block/drop the packet based on the ACL rule (paragraph [0118]), and the HFE uses the packet priority value to provide quality-of-service guarantees for certain classes/priorities of data packets (paragraph [0099]), KIM does not explicitly disclose “wherein (i) the QoS data structure specific to the particular tenant logical router is used to determine whether to allow each data message of a plurality of data messages for which the processing stage for the particular tenant logical router is executed, (ii) the gateway device stores at least one separate QoS data structure for each of a set of the tenant logical routers, and (iii) each respective QoS data structure for a respective tenant logical router comprises (1) a burst size parameter that specifies a maximum amount of data that the gateway device is allowed to process for the respective tenant logical network at peak bandwidth, (2) a bandwidth parameter that specifies a committed rate for the gateway device to process data for the respective tenant logical router, and (3) a token value that specifies a current amount of data that can be processed for the respective tenant logical router.”

Therefore, the prior arts of record fail to teach or suggest individually or in combination of “as part of the processing stage for the particular tenant logical router, using a QoS data structure specific to the particular tenant logical router to determine whether to allow the data message, wherein (i) the QoS data structure specific to the particular tenant logical router is used to determine whether to allow each data message of a plurality of data messages for which the processing stage for the particular tenant logical router is executed, (ii) the gateway device stores at least one separate QoS data structure for each of a set of the tenant logical routers, and (iii) each respective QoS data structure for a respective tenant logical router comprises (1) a burst size parameter that specifies a maximum amount of data that the gateway device is allowed to process for the respective tenant logical network at peak bandwidth, (2) a bandwidth parameter that specifies a committed rate for the gateway device to process data for the respective tenant logical router, and (3) a token value that specifies a current amount of data that can be processed for the respective tenant logical router” as recited in Claim 1. Similar limitations are presented in the amended independent Claim 17.

Dependent claims 2, 3 – 16, and 18 – 23 further limit the allowed independent claims 1 and 17. Therefore, the instant claims are also allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI J CHANG whose telephone number is (571)270-5448. The examiner can normally be reached Monday - Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571)272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kai Chang/Examiner, Art Unit 2468                                                                                                                                                                                                        


/KHALED M KASSIM/Primary Examiner, Art Unit 2468